       Case 2:20-cv-10434-GW-JEM Document 40 Filed 06/04/21 Page 1 of 1 Page ID #:409
Name, Address and Telephone Number of Attorney(s):
                                                                                                       CLEAR FORM
Brian M. Willen (212) 999-5800       Jennifer Holliday (310) 600-6078
Victor Jih (323) 210-2900
Rebecca E. Davis (323) 210-2900
Eve A. Zelinger (323) 210-2900


                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA

Genevieve Morton                                                         CASE NUMBER:

                                                                            2:20-cv-10434-GW-JEM

                                                          Plaintiff(s)
                                v.

Twitter, Inc., et. al.
                                                                                   STIPULATION REGARDING
                                                                                SELECTION OF PANEL MEDIATOR
                                                       Defendant(s).


CHECK ONLY ONE BOX:

  ✔     The parties stipulate that                         Bruce Isaacs                may serve as the Panel
        Mediator in the above-captioned case.                         Eve Zelinger              has contacted
                                                                          (Print Name)
        the Panel Mediator and obtained the Panel Mediator's consent to serve on a pro bono basis for
        three (3)hours. All parties and the Panel Mediator have agreed that the mediation will be held
        on 9/22/21 (not clear if P objects) and counsel will submit mediation statements seven (7) calendar days
                                   (Date)
         before the session.
        The parties request that the ADR Program staff assign to the above-captioned case a Panel
        Mediator with expertise in the following area of law :

      Dated:
                                                                  Attorney For Plaintiff


      Dated:
                                                                  Attorney For Plaintiff


      Dated: 6/2/2021                                              /s/ Brian Willen
                                                                  Attorney For Defendant


      Dated:      6/2/2021                                         /s/ Victor Jih
                                                                  Attorney For Defendant

   Attorney for Plaintiff to electronically file original document.


 ADR-02 (08/16)                        STIPULATION REGARDING SELECTION OF PANEL MEDIATOR
